Citation Nr: 1731640	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  11-30 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a back disorder, to include as secondary to service-connected bilateral foot disabilities. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Y. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1987 to April 1989.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) during a February 2013 videoconference hearing.  A transcript of that hearing is of record. 

The claim was originally denied in a rating decision in December 2000.  The Veteran submitted additional evidence to reopen the claim in January 2010.  In November 2014, the Board reopened and remanded the claim for additional development.  The case has now been returned to the Board for appellate review.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into account the existence of this electronic record.  


FINDINGS OF FACT

1.  The evidence preponderates against finding that the Veteran's diagnosed back disability was caused by or is otherwise related to an in-service injury.  

2.  The evidence preponderates against finding that the Veteran's degenerative changes (arthritis) manifested within one year since separation from service.  

3.  The evidence preponderates against finding that the Veteran's back disability is caused or made worse by his service-connected bilateral foot disabilities.  

CONCLUSIONS OF LAW

1.  The criteria for service connection for back disability have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.102 (2016).

2.  The criteria for presumptive service connection for arthritis of the back have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

3.  The criteria for service connection for back disability as proximately due to, the result of, or aggravated by his service-connected foot disabilities have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §5103 (West 2014); 38 C.F.R. § 3.159(b) (2016).  VA provided the required notice in February 2010, prior to the initial adjudication and readjudication of the claim in a supplemental statement of the case (SSOC).  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2007) (VCAA notice must generally be provided prior to the initial rating decision).

VA also satisfied its duty to assist the Veteran in developing his claim.  38 U.S.C.A. § 5103A (West 2014).  In connection with the current appeal, VA has of record evidence including available service treatment records (STRs), VA treatment records, written statements that were submitted by the Veteran, and a transcript of the Veteran's testimony at the March 2013 hearing.  In particular, the AOJ obtained available treatment records from Memphis, Tennessee, Fayetteville, Arkansas, Oklahoma City and Muskogee, Oklahoma VS medical facilities since the last Board remand, and they are now associated with the Veteran's claims file.  In addition, in May 2015, the AOJ requested the Veteran to either provide his treatment records from Dr. Ogden between 1998 and through 2002 or to authorize the VA to obtain the records on his behalf.  In the same letter, the AOJ sought information from the Veteran as to whether he received Social Security disability benefits.  The Veteran has not responded to any of the requests.  

Lastly, the Veteran was also provided with a VA examination in June 2015.  The examination is adequate, as the examiner reviewed the Veteran's medical history, including his STRs, interviewed and examined the Veteran in person, and provided sufficiently detailed findings concerning his low back disorder.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  

Therefore, the above actions constitute substantial compliance with the prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  They also satisfy VA's duty to assist the Veteran.

As the Veteran has not identified any additional evidence relevant to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.  38 U.S.C.A. § 5107(a) (West 2014).  

II. Service Connection

The Veteran is seeking entitlement to service connection for a back disorder, to include as due to service-connected disability.  Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Establishing service connection generally requires competent evidence of three elements: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after separation when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).  

In addition, for veterans with 90 days or more of active service during a war period  or after December 31, 1946, certain chronic diseases, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1339-40 (Fed. Cir. 2013).

Further, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury pursuant to 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a) (West 2014).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id.  Further, a negative inference may be drawn from the absence of complaints for an extended period.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The criteria for direct, presumptive, or secondary service connection for a back disability have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).

First, the evidence demonstrates that the Veteran has current diagnosis of a back disability.  Indeed, the Veteran was diagnosed with lumbosacral strain in 2000 and has been diagnosed with multilevel degenerative changes with minimal scoliosis.  See, e.g., June 2015 VA examination.  Further, VA treatment records demonstrate that the Veteran was treated for back pain as recently as in January 2016.  See January 2016 Muskogee VAMC emergency room discharge instructions.  

Second, the record establishes that the Veteran hurt his back during service.  The Veteran's Service Treatment Records (STRs) show that the Veteran had an accident and injured his back during an ambush training session in January 1988.  See, e.g., January 1988 STR chronological record of medical care.  Shortly after he fell to the ground during the training session, the Veteran reported to a medical personnel with a complaint about "stiff feeling" in his lower back as a result of his fall injury.  Id.  A minor muscle ache was observed and diagnosed in the lower right portion of the back.  He was prescribed aspirin and recommended warm soaks with towel for treatments.  Id. 

However, the preponderance of the evidence weighs against finding that the Veteran's current back disability is as likely as not etiologically related to the in-service incident.  The evidence of record does not support a finding of nexus between the Veteran's in-service incident and the current back disability.  

The Veteran was afforded a VA examination in June 2015.  The medical examiner reviewed the Veteran's claims file and examined him in person.  The examiner concluded that the Veteran's back condition was less likely than not incurred in or caused by the in-service fall because there was only a single entry involving his back in the Veteran's STRs and that on his Physical Examination Board Examination conducted in January 1989, the Veteran did not complain of any back problems and no abnormalities of his spine were noted on the exam.  

Indeed, the examiner's finding is supported by medical evidence of record.  In January 1989, the Veteran was examined at an Army facility, where the "recurrent back pain" in the medical history section was checked "no."  In an August 1989 VA medical examination, the Veteran complained only of his bad feet and the examiner noted no orthopedic problems.  Further, the medical records on file demonstrate that the Veteran visited VA Medical Centers frequently and regularly for his back pain at least since 1998 till present.  But no VA Medical Centers that the Veteran has visited for treatment (Memphis, Tennessee, Fayetteville, Arkansas, Oklahoma City and Muskogee, Oklahoma) were able to locate his medical records in the time period from 1989 through 1997.  Lastly, the Veteran did not file a service connection claim for the back disability in April 1989 right after he was discharged.  He listed three disabilities in the April 1989 application:  bilateral pes planas since 1987; ganglion cyst on left wrist since July 1988, and stress fracture in right foot since August 1987, but a back disorder was not listed.  

The Veteran submitted various lay statements in February 2010.  Although all statements describe how much the Veteran suffers from his back condition, none of them mention any connection between his back condition and an in-service event or his foot disabilities.  See February 2010 Veteran's youngest daughter's statement, February 2010 Pastor McElhannon's statement, February 2010 Veteran's spouse's statement, February 2010 Pastor Ohl's statement, February 2010 Veteran's friend's statement (Mr. G.), February 2010 Veteran's oldest daughter's statement, February 2010 Veteran's mother's statement.  

Therefore, the Board finds that no medical records or lay statements on file demonstrate that the Veteran's back condition is at least as likely as not incurred in or caused by the Veteran's fall incident during service.  

Next, the claim of presumptive service connection also fails because the preponderance of the evidence weighs against finding that the Veteran's arthritis of the low manifested within one year of separation from service.  The evidence of record does not support a finding of chronicity or continuation of the Veteran's back disability since service.  

As noted above, the medical records on file show that the Veteran sought treatment for his back condition once in January 1988 and but the next earliest record for treatment for his back is found in 1998.  The AOJ requested records from 1989 into 2000's, but no VA Medical Centers that the Veteran has visited for treatment (Memphis, Tennessee, Fayetteville, Arkansas, Oklahoma City and Muskogee, Oklahoma) were able to locate his medical records in the time period from 1989 through 1997.  Further, in a September 2007 VA physical examination note, it is reported that the Veteran had a history of chronic low back pain for the past 15 years, which would have placed the onset of chronic back pain in around 1992, which is not within one year of separation.  

None of the lay statements submitted by the Veteran, his family and friends mention when the Veteran started to complain about his back.  The only statement that refers to any onset of the Veteran's back condition is his mothers.  In a February 2010 Veteran's mother's statement, the mother wrote that she did not remember when the Veteran hurt his back, but she knew that over the years, his back had gotten worse as far as the pain level.  

Therefore, the Board finds that no evidence of record - both medical and lay - supports a finding of manifestation or continuation of his back condition, specifically arthritis, within one year since separation from service.  

Lastly, in a January 2010 statement in support of claim, the Veteran asserted that his altered gait from his bilateral foot disabilities had aggravated the spinal conditions beyond natural progression.  However, the preponderance of the evidence weighs against finding that the Veteran's current back disability is caused or aggravated by the Veteran's service connected foot disabilities.

In the June 2015 VA examination, the examiner opined that the Veteran's back condition was less likely than not proximately due to or the result of the Veteran's service connected condition.  The examiner stated as rationales that based on the review of the Veteran's medical records including imaging reports and after conducting the physical examination, to include an examination of his foot, it was apparent that the Veteran's foot condition was "actually very minor and would have minimal to no impact on his spine condition."  The examiner concluded that the Veteran had a minor hallux valgus and that there was no evidence of altered gait or painful gait from the condition.  

During the March 2013 Board hearing, the Veteran testified that one doctor suggested to him that his altered gait was contributing to his low back pain.  However, no medical records on file note the conversation nor mention the gait problem, let alone provide any explanation for possible causes for the Veteran's back condition.  Contact with the Veteran has not resulted in identification of this evidence.

Therefore, the Board finds that the evidence does not support a finding that the Veteran's back condition was caused by his service-connected foot disabilities.  

While the Veteran is competent to report subjective symptoms, such as pain and difficulties in walking, he is not competent to provide a medical determination that his back condition was etiologically related to an in-service injury or his foot disabilities.  This matter is not one of lay observation but rather can only be established through objective clinical testing or observations.  Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77; n.4 (Fed. Cir. 2007) (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature"); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  

Having reviewed all the evidence of record, the Board affords more weight to the VA examination report than the Veteran's lay statements in support of the claim because the examiner provided a rationale and the Veteran's lay statements are not competent to establish a medical etiology of his back condition or connection between his back and foot disabilities.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the medical issue in question).  

As for the chronicity and continuity of his back condition, specifically arthritis, neither medical evidence nor lay statements of record are on point nor give affirmative support.  

In conclusion, the Board finds the criteria for direct, presumptive, or secondary service connection are not met and the claim must be denied.  Because the evidence preponderates against the claim, the benefit-of-the-doubt rule does not apply.  38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 


ORDER

Entitlement to service connection for a back disorder, to include as secondary to service-connected bilateral foot disabilities is denied. 


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


